Citation Nr: 0204582	
Decision Date: 05/15/02    Archive Date: 05/24/02

DOCKET NO.  99-22 386A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Medical Center in Charleston, 
South Carolina


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred during 
hospitalization from April 3-6, 1999.


[The issue of entitlement to service connection for the cause 
of the veteran's death is the subject of a separate Board 
decision.]


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to October 
1945.  He died in September 1999.  The appellant is the widow 
of the veteran.

This case came before the Board of Veterans' Appeals (the 
Board) on appeal of a July 1999 denial of the issue listed on 
the title page by the Department of Veterans Affairs Medical 
Center (VAMC) in Charleston, South Carolina.  The appellant 
testified at a personal hearing chaired by the undersigned in 
February 2002.  

Related matter 

Because the issue of entitlement to service connection for 
the cause of the veteran's death was adjudicated by a 
different agency of original jurisdiction, it is the subject 
of a separate decision.


FINDINGS OF FACT

1.  The veteran was hospitalized at G.S. Regional Medical 
Center from April 3, 1999 to April 6, 1999 due to a suicide 
attempt secondary to an overdose of Ativan.

2.  There was no prior VA authorization for the private 
hospitalization in April 1999.

3.  The treatment provided at G.S. Regional Medical Center 
from April 3, 1999, to April 6, 1999 was not for an 
adjudicated service-connected disability or for a disability 
associated with and held to have been aggravating a service-
connected disability; the veteran did not have a service-
connected disability which was rated totally disabling and 
was permanent in nature; and he was not participating in a VA 
vocational rehabilitation program.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred between April 3, 1999, and April 6, 
1999 have not been met.  38 U.S.C.A. § 1728 (West 1991); 38 
C.F.R. § 17.120 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking payment or reimbursement for the 
costs of private medical treatment for the veteran's suicide 
attempt in April 1999.  She contends that it was a medical 
emergency and the veteran could not have been taken to a VA 
facility.  

In the interest of clarity, the factual background of this 
case will be reviewed. The pertinent law and VA regulations 
will be discussed. Finally, the Board will analyze the 
veteran's claim and render a decision.


Factual background

In February 1999, the veteran filed a claim of entitlement 
for post-traumatic stress disorder (PTSD) with the VA 
Regional Office in Columbia, South Carolina (the RO).   

The veteran was hospitalized at G.S. Regional Medical Center 
on April 3, 1999 due to an apparent suicide attempt when he 
took an overdose of Ativan.  It was noted that he had been 
given a prescription for 150 pills a week earlier and that 
there were no pills left in the bottle.  He was treated in 
the Intensive Care Unit and gradually woke up.  After being 
resuscitated, the veteran stated that he had been depressed.    
The discharge diagnoses were suicide attempt, overdose 
secondary to Ativan, history of depression, history of 
suicide attempt in the past, and history of grand mal 
seizures.  He was transferred to a VA facility on April 6, 
1999.

At the time of the veteran's hospitalization in April 1999, 
service connection was in effect for partial seizure complex 
with secondary generalization to grand mal, rated 40 percent 
disabling; traumatic encephalopathy secondary to cerebral 
concussion and skull fracture, rated 30 percent disabling; 
multiple scars of the left leg, rated noncompensable; 
multiple scars of the right leg, rated noncompensable; and 
deafness, rated noncompensable.  The combined disability 
rating was 60 percent.  

In an August 1999 RO rating decision, service connection was 
denied for PTSD.  The veteran passed away in September 1999.

The appellant filed a claim in March 2000 for reimbursement 
of medical expenses incurred in connection with the medical 
treatment for the veteran from April 3 to April 6, 1999, 
which was denied by the VAMC.  This appeal followed.

The appellant testified at a personal hearing before the 
undersigned in February 2002.  In essence, she contended that 
the veteran's suicide attempt was due to PTSD which should 
have been service connected; that the veteran had to be 
treated at the closest hospital when he took a drug overdose 
in a suicide attempt on April 3, 1999  and that the VA 
hospital was approximately 2.5 hours away.

Relevant law and regulations

In connection with its statutory obligation to provide 
medical services to veterans, VA may contract for private 
hospital care in certain limited circumstances, including 
cases where a medical emergency exists.  However, 
authorization by VA for such care must be obtained in 
advance.  See 38 U.S.C.A. § 1703 (West 1991 and Supp. 2001); 
38 C.F.R. §§ 17.52, 17.54 (2001).

Pursuant to 38 U.S.C.A. § 1703(a), when VA facilities "are 
not capable of furnishing the care or services required, the 
Secretary, as authorized in 38 U.S.C.A. § 1710, may contract" 
with non-VA facilities in order to furnish certain care 
including : [h]ospital care or medical services for the 
treatment of medical emergencies which pose a serious threat 
to the life or health of a veteran receiving medical services 
in a [VA] facility . . . until such time following the 
furnishing of care in the non-[VA] facility as the veteran 
can be safely transferred to a [VA] facility.  38 U.S.C. § 
1703(a)(3) (West 1991 & Supp. 1997); 38 C.F.R. § 17.52 
(2001).  The admission of a veteran to a non-VA hospital at 
the expense of VA must be authorized in advance.  38 C.F.R. § 
17.54 (2001).  See Malone v. Gober, 10 Vet. App. 539, 541 
(1997); see also VA O.G.C. Prec. Op. 1-95 at 9 (1995) 
["Authorization in advance is essential to any determination 
as to whether the Department is or is not going to furnish 
the contract care."].


Second, a "second avenue for potential relief for a veteran 
entitled to VA care forced to obtain treatment at a non-VA 
facility is 38 U.S.C. § 1728, which provides that the 
Secretary 'may, under such regulations as the Secretary shall 
prescribe, reimburse . . . for the reasonable value of such 
care or services . . . for which such veterans have made 
payment.'"  See Malone, 10 Vet. App. at 541, quoting 38 
U.S.C. § 1728(a) (emphasis added).  In any case where 
reimbursement would be in order under section 1728(a), "the 
Secretary may, in lieu of reimbursing such veteran, make 
payment of the reasonable value of care or services directly 
. . . to the hospital or other health facility furnishing the 
care or services.  38 U.S.C.A. § 1728(b) (West 1991).

In order to be entitled to reimbursement or payment for 
medical expenses incurred without prior authorization from 
the VA, all of the following must be shown: (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; (2) 
such care or services were rendered to a veteran in need 
thereof (A) for an adjudicated service-connected disability, 
(B) for a non-service-connected disability associated with 
and held to be aggravating a service- connected disability, 
(C) for any disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability, or (D) for any illness, injury, or dental 
condition in the case of a veteran who (i) is a participant 
in a vocational rehabilitation program (as defined in section 
3101(9) of this title), and (ii) is medically determined to 
have been in need of care or treatment . . . .; and (3) [VA] 
or other Federal facilities were not feasibly available, and 
an attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  38 U.S.C.A. § 1728(a) 
(West 1991); 38 C.F.R. § 17.120 (2001).

The Court has observed that given the use by Congress of the 
conjunctive "and" in the statute "all three statutory 
requirements would have to be met before reimbursement could 
be authorized."  Malone, 10 Vet. App. at 542, citing Cotton 
v. Brown, 7 Vet. App. 325, 327 (1995); Hayes v. Brown, 6 Vet. 
App. 66 (1993); H.R. Rep. No. 93-368, at 9 (July 10, 1973) 
("[The proposed provision a]uthorizes reimbursement of 
certain veterans who have service-connected disabilities, 
under limited circumstances, for reasonable value of hospital 
care or medical services . . . from sources other than the 
VA.  Eligible veterans are those receiving treatment for a 
service-connected disability. . . . Services must be rendered 
in a medical emergency and VA or other Federal facilities 
must not be feasibly available.").

The provisions of 38 C.F.R. § 17.53, also for application, 
state that a VA facility may be considered as not feasibly 
available when the urgency of the applicant's medical 
condition, the relative distance of the travel involved, or 
the nature of the treatment required makes it necessary or 
economically advisable to use public or private facilities.  
38 C.F.R. §§ 17.52, 17.53 (2001).

No reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities.  38 C.F.R. § 17.130 (2001).

Analysis

Initial matters

(i.)  Jurisdiction

The Board of Veterans' Appeals (Board) has jurisdiction over 
appeals of questions of law and fact that involve entitlement 
to VA benefits, as well as to resolve questions of its own 
jurisdiction.  38 U.S.C.A. § 7104 (West 1991 and Supp. 2001); 
38 C.F.R. §§ 19.4, 20.101(a) (2001).  Examples of issues over 
which the Board has jurisdiction include payment or 
reimbursement for unauthorized medical expenses.  38 C.F.R. § 
20.101(a)(15) (2001).  Medical determinations, such as 
determinations of the need for and appropriateness of 
specific types of medical care and treatment for an 
individual, are not adjudicative matters and are beyond the 
Board's jurisdiction.  38 C.F.R. § 20.101 (2001).  

In this case, the ultimate issue is whether the veteran is 
entitled to reimbursement of private medical expenses 
incurred in April 1999.  Accordingly, the Board has 
jurisdiction to decide this matter.

(ii.)  The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  The VCAA includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  In addition, the VCAA redefines the obligations of 
VA with respect to the duty to assist.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been effectively satisfied with respect to the issue on 
appeal.  The appellant was informed in November 1999 of the 
Case of the relevant law and regulations.  She was sent a 
letter specifically informing her about the provisions of the 
VCAA in August 2001.    

With respect to VA's statutory duty to assist the appellant 
in the development of her claim, the Board has reviewed the 
records and has determined that there is sufficient evidence 
of record with which the Board may make an informed decision.  
The Board is not aware of any pertinent evidence which exists 
and which has not been obtained.  Moreover, because as 
explained below the denial of this claim ultimately rests 
upon an issue of law, rather than fact, the Board finds that 
further factual development would serve no useful purpose.

The Board also notes that it was contended at the February 
2002 hearing that this case should be remanded for a medical 
opinion on the relationship between the veteran's service-
connected disabilities and PTSD.  In general, the VCAA 
provides that the assistance provided by VA shall include 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  In this case, the veteran was not 
service connected for PTSD at the time of the April 1999 
hospitalization, and PTSD was not mentioned in the 
hospitalization report.  As noted above, because the outcome 
of this case is based on the law, obtaining a nexus opinion 
concerning the claimed PTSD would be useless.

The appellant and her accredited representative have been 
provided ample opportunity to present evidence and argument 
in support of her claim.  In particular, as noted above, she 
presented testimony at a personal hearing before the 
undersigned in February 2002. 

In short, for the reasons and bases expressed above the Board 
finds that the provisions of the VCAA have been satisfied 
with respect to this appeal.  The Board will accordingly 
proceed to a decision on the merits of the case.

Discussion

In this case, the Board must initially determine whether the 
services for which payment is sought were authorized by VA, 
and, if there was no such authorization, further determine 
whether the veteran is eligible for payment or reimbursement 
for private medical services not previously authorized under 
the provisions of 38 U.S.C.A. § 1728.

(i.) Whether payment of private medical expenses was 
previously authorized

Initially, the Board must make a factual determination as to 
whether the VA gave prior authorization for the non-VA 
medical care.  See 38 U.S.C.A. § 1703(a) (West 1991 and Supp. 
2001) and 38 C.F.R. §§ 17.52, 17.53 (2001).

In this case, the appellant has not asserted that 
authorization for payment of the treatment received by the 
veteran from April 3 through 6, 1999 from G.S. Regional 
Medical Center was obtained prior to such being rendered, and 
the record does not so indicate.  Although it was contended 
by the appellant at the February 2002 hearing that prior 
private treatment of the veteran in 1981, eighteen years 
earlier, was paid by VA under similar circumstances, there is 
no evidence of this on file; the only treatment records dated 
in 1981 involve VA treatment.  Moreover, each instance must 
be evaluated on its own merits.  Accordingly, the Board 
concludes that even if there had been authorization by VA of 
private medical treatment of the veteran in 1981, this may 
not be considered to be a "blanket" authorization of any and 
all subsequent private medical treatment.

The law requires that specific formalities must be complied 
with in order to obtain prior authorization for medical 
treatment.  Clearly those formalities were not complied with 
here.  See 38 C.F.R. §§ 17.52, 17.54.  In this case, prior 
authorization from VA was not obtained for the medical 
treatment at issue.  

(ii.) Payment of unauthorized medical expenses under the 
provisions of 38 U.S.C.A. § 1728

Since the Board has concluded that specific prior 
authorization was not given for the April 1999 treatment at 
issue, the claim must now be analyzed under the legal 
authority governing payment of unauthorized medical expenses.  

Under the applicable regulation set forth above, all of the 
designated requirements must have been met to warrant payment 
or reimbursement for private medical expenses: (1) such care 
or services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; (2) such care or services were rendered to a veteran 
in need thereof (A) for an adjudicated service-connected 
disability, (B) for a non-service-connected disability 
associated with and held to be aggravating a service-
connected disability, (C) for any disability of a veteran who 
has a total disability permanent in nature from a service-
connected disability, or (D) for any illness, injury, or 
dental condition in the case of a veteran who (i) is a 
participant in a vocational rehabilitation program (as 
defined in section 3101(9) of this title), and (ii) is 
medically determined to have been in need of care or 
treatment . . . .; and (3) [VA] or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical.  38 U.S.C.A. § 1728(a) (West 1991); 38 C.F.R. § 
17.120 (2001).

The treatment furnished to the veteran in April 1999 as a 
result of a suicide attempt was prompted by a medical 
emergency.  Element (1) above has thus been satisfied. 

With respect to element (2), the reports associated with the 
veteran's hospitalization from April 3 to April 6, 1999 make 
it clear that the veteran's suicide attempt was prompted by 
depression.  The veteran admitted as much.  The veteran was 
not service connected for depression or indeed any other 
psychiatric disability.  The psychiatric disability that 
prompted the hospitalization for a suicide attempt was 
therefore not an adjudicated service-connected disability, or 
a disability that has been held to be associated with a 
service-connected disability.  

The Board observes that the report of hospitalization from 
April 3 to 6, 1999 includes among the listed diagnoses a 
history of seizures.  That disability is service connected.  
However, a reading of the hospitalization report makes it 
clear that the veteran's service-connected seizure disorder 
was not implicated as a cause of his suicide attempt.  The 
seizure disorder was noted in the hospitalization reports 
because its existence effected what medications could be used 
to treat the effects of the veteran's suicide attempt.  As 
noted above, the reports indicate that the suicide attempt 
was caused by depression, not seizures.

The appellant in essence contends that the veteran's 
psychiatric problems were related to service or to his 
service-connected disabilities.  However, it is now well-
established that the appellant, as a layperson, is not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities, and her opinion is entitled to 
no weight.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995).    
There is no evidence that the veteran's service-connected 
disabilities were associated with the non service-connected 
depression, nor is there any evidence that the veteran's 
psychiatric problems aggravated his service-connected 
disabilities.

Based on the above analysis, the Board concludes that sub-
elements (A) and (B) of element (2) have not been satisfied.  
With respect to sub-elements (C) and (D), the evidence 
clearly indicates that the veteran was not totally disabled 
as a result of a service-connected disability and was not a 
participant in a VA vocational rehabilitation program under 
38 U.S.C.A. Chapter 31.  

It is therefore the conclusion of the Board that element (2) 
of 38 U.S.C.A. § 1728(a) has not been satisfied, and the 
appellant's claim fails for that reason.  For the sake of 
completeness, the Board observes that element (3), concerning 
Federal facilities not being feasibly available, appears to 
have been met.  

Since one of the elements required for payment or 
reimbursement of private medical expenses under 38 C.F.R. 
§ 1728 is not shown, the appellant's claim is denied.  


ORDER

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred during 
hospitalization from April 4, 1999 through 6, 1999 is denied.


		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

